Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered. 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 11-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2019/0342148 to Hong et al. (hereinafter Hong) in view of U.S. Pre-Grant Publication US 2018/0035343 to Godin at al. (hereinafter Godin) in view of U.S. Pre-Grant Publication US 2018/0007552 to Bae at al. (hereinafter Bae)
	
 	As to claims 11. 12 and 19, Hong discloses a master node operating a Master Cell Group (MCG) for dual connectivity using Long Term Evolution (LTE) and New Radio (NR) (Hong; [0073]), the master node comprising:
 	an Xn interface connected with a secondary node operating a Secondary Cell Group (SCG) (Hong; Fig.1 shows connection between MeNB and SeNB); and
 	a processor configured to:
 	send, to the secondary node via the Xn interface, a secondary node addition request message that includes bearer option related information indicating that a bearer used for the dual connectivity is either a master node terminated bearer or a secondary node terminated bearer (Hong; Fig.1: S100; [0054]-[0055]), wherein
 	the bearer option related information included in the secondary node addition request message is determined based on a network slice provided for a User Equipment (UE) performing the dual connectivity (Hong; Fig.1: S100; [0012]; [0054]-[0055]), 
 	Hong discloses Master node and secondary node in the MCG and SCG. Hong fails to explicitly disclose of terminating bearer. However, Godin discloses 
 	A) the master node terminated bearer provides a first user plane connection to a 5G core network entity and is terminated in the master node (Godin; Abstract; [0005]; [0010]), wherein the master node terminated bearer is: 

 	a second bearer whose transport of user plane data for the UE involves the SCG only (Godin; Abstract; [0016]); or
 	a third bearer whose transport of user plane data for the UE involves both the MCG and the SCG, and
 	B) the secondary node terminated bearer provides a second user plane connection to the 5G core network entity and is terminated in the secondary node (Godin; Abstract; [0005]; [0019]), wherein the secondary node terminated bearer is:
 	a fourth bearer whose transport of user plane data for the UE involves the MCG only (Godin; Abstract; [0005]; [0033]-[0036]);
 	a fifth bearer whose transport of user plane data for the UE involves the SCG only (Godin; Abstract; [0005]; [0033]-[0036]); or
 	a sixth bearer whose transport of user plane data for the UE involves both the MCG and the SCG
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to switch of a termination point of a bearer and thus provide a QoS. 
 	Hong-Godin discloses network. Hong-Godin fails to explicitly disclose “wherein the network slice is generated for each service provided to the UE”. However, Bae discloses
 	wherein the network slice is generated for each service provided to the UE (Bae; [0014]; [0121]; [0145] discloses network slice is generated for each service provided to the UE (i.e 00 indicates network slice for internet service, 01 indicates network slice for eMBB service etc.) 


As to claims 13 and 16, the rejection of claim 11 as listed above is incorporated herein. In addition, Hong-Godin-Bae discloses wherein the network slice indicates a network slice instance identifier (Bae; [0098]).

As to claims 14 and 17, the rejection of claim 11 as listed above is incorporated herein. In addition, Hong-Godin-Bae discloses wherein the network slice indicates network name information (Bae; [0140]; [0145]).

As to claims 15 and 18, the rejection of claim 11 as listed above is incorporated herein. In addition, Hong-Godin-Bae discloses wherein the network slice indicates network information (Bae; [0140]; [0144]-[0145] discloses of network information internet, eMBB etc.)

As to claim 20, the rejection of claim 11 as listed above is incorporated herein. In addition, Hong-Godin-Bae discloses wherein the master node is configured to support at least the first bearer and the third bearer (Hong; [0054]-[0055])




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478